 1   Dean P. Sperling
     State Bar No. 82936
 2   LAW OFFICE OF DEAN P. SPERLING
     114 Pacifica, Suite 250
 3   Irvine, California 92618
     (949) 333-6540
 4
     Attorneys for Defendant, US Bank National Association sued herein as US Bank N.A.
 5
 6                              UNITED STATES DISTRICT COURT FOR THE
 7              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 8
 9    JOSE ESTRADA,                                                        )    Case No.: 2:18-cv-01361 - RGK-
                                                                           )    AFM
10                                  Plaintiff                              )
                                                                           )
11                        vs.                                              )    Judge R. Gary Klausner
                                                                           )
12    US BANK, N.A.; AND DOES 1 - 10,                                      )    [PROPOSED] JUDGMENT
                                                                           )
13                                                                         )    Date:      November 19, 2018
                                    Defendants                             )    Time:      9:00 a.m.
14                                                                         )    Courtroom: 850
                                                                           )
15                                                                         )
                                                                           )
16
17              The Court having granted the Motion of Defendant, US Bank National Association
18    sued herein as US Bank N.A. (“Defendant”) for Summary Judgment,
19              IT IS ORDERED AND ADJUDGED that Plaintiff Jose Estrada take nothing and
20    that his Complaint be dismissed on the merits and in Defendant’s favor, with Defendants
21    to recover their costs and attorneys’ fees upon further motion to be filed.
22
23    Dated: February 20, 2019                          _________________________________________
                                                        R. Gary Klausner, Judge of the United States District
24                                                      Court for the Central District of California
25    C:\Users\sharonlwilliams\AppData\Local\Temp\notes95E17C\Proposed Judgment in Favor of Defendant.wpd

26
27
28
